Citation Nr: 0844765	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
hearing loss since November 3, 2007, and to a compensable 
rating prior to that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1954 to November 1958 and from March 1963 to September 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As support for his claim, the veteran testified at a hearing 
at the RO in May 2007 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  In September 2007, the Board remanded 
the claim to the RO, via the Appeals Management Center (AMC), 
for additional development and consideration.  And in 
December 2007, on remand, the AMC partially granted the 
veteran's claim for a compensable rating - increasing his 
bilateral hearing loss rating from 0 to 10 percent effective 
as of November 3, 2007.  However, a 0 percent rating remained 
in effect for the disability prior to that date, including 
since the veteran had filed his current claim for a higher 
rating.  He has since continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).


FINDINGS OF FACT

1.  Prior to the November 3, 2007 VA compensation 
examination, the veteran had demonstrated Level III hearing 
loss bilaterally, i.e., in both his right and left ears.

2.  As of and since that November 3, 2007 VA compensation 
examination, he has demonstrated a slight increase to Level 
IV hearing loss in his left ear, but still has Level III 
hearing loss in his right ear.


CONCLUSIONS OF LAW

1.  Prior to November 3, 2007, the criteria are not met for a 
compensable rating (i.e., a rating higher than 0 percent) for 
the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2008).

2.  Since November 3, 2007, the criteria have not been met 
for a rating higher than 10 percent for the bilateral hearing 
loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.



In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
December 2005.  This letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that March 2006 and October 2007 letters complied 
with Dingess by discussing the downstream disability rating 
and effective date elements of the claim.  And of equal or 
even greater significance, after providing that additional 
Dingess notice, the RO went back and most recently 
readjudicated the claim in the January 2008 SSOC and rating 
decision - including considering the additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.

Moreover, the RO sent additional Dingess letters in January 
2008, and there has been no reason to again go back and 
readjudicate the claim, such as in another SSOC, because the 
veteran has not submitted any additional evidence in response 
to that additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 
(West 2002 and Supp. 2007).  That is to say, the absence of 
another SSOC after the most recent notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records, and arranged for VA 
compensation examinations to assess the severity of his 
bilateral hearing loss disorder.  And the veteran personally 
submitted previous VA treatment records, a VA audiologist's 
opinion letter, and a copy of a prior VA audiological 
compensation examination.  The record is inadequate and the 
need for a more contemporaneous examination occurs only when 
the evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2008).  Here, the VA compensation 
examinations of the veteran's service-connected disability 
were in January 2006 and November 2007, so relatively 
recently.  Consequently, another examination to evaluate the 
severity of the veteran's bilateral hearing loss is not 
warranted because there is sufficient evidence, already of 
record, to fairly decide this claim insofar as assessing the 
severity of the condition.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements.

II.  Analysis-Entitlement to a Higher Rating for 
Bilateral Hearing Loss

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the veteran's disability in reaching 
its' decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

With respect to the claim for his bilateral hearing loss 
disorder, he is not appealing his initial rating assigned in 
a previous rating decision, so the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, that said, the Court 
recently held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so in this 
case, September 2004 - until VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2008).  

It is important for the veteran to understand that the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical - meaning nondiscretionary, 
application of the rating schedule to the numeric 
designations based on the examination results.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).  

VA regulations also provide for cases of exceptional hearing 
loss, under the provisions of 38 C.F.R. § 4.86 (2008).  When 
the puretone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.  

The veteran had a VA audiology examination in January 2006.  
His puretone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
Average
RIGHT
50
65
65
70
62
LEFT
50
60
65
65
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.  



Applying the results of that January 2006 VA examination to 
Table VI yield values of Level III hearing impairment for 
both his right and left ears.  Applying these values to Table 
VII indicates his bilateral hearing loss was only 
0-percent disabling, or noncompensable.  

Significantly, a February 2007 letter from a VA audiologist, 
Dr. F.C., opined that the veteran evidences an increased 
hearing impairment, due to increased threshold levels 
bilaterally for low-to-mid audiometric frequencies, and a 
concomitant decrease in word recognition ability scores 
bilaterally, from previously excellent levels to then-current 
good levels.  On the basis of that letter, associated medical 
records, and the veteran's own contentions that his hearing 
had worsened since his last VA examination in January 2006, 
the Board remanded his claim to the AMC in September 2007 for 
another VA audiological examination.  

Accordingly, the veteran more recently had another VA 
audiology examination in November 2007.  His puretone 
thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
Average
RIGHT
35
70
65
75
61
LEFT
50
65
65
65
61

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 percent in the left ear.  

Applying the results of that November 2007 VA examination to 
Table VI yield values of Level III hearing impairment for his 
right ear and Level IV hearing impairment for his left ear.  
Applying these values to Table VII indicates his bilateral 
hearing loss has indeed worsened since the prior examination, 
to a now compensable, 10-percent disabling level.  

Here, though, exceptional patterns of hearing loss did not 
occur during either VA compensation audiological examination, 
so the provisions of 38 C.F.R. § 4.86 also cannot apply to 
produce a higher rating for the veteran.  

Importantly, the November 2007 VA examiner found that there 
was only a slight increase in bilateral hearing loss over the 
January 2006 VA examination results, likely due to the aging 
process.  Still, this level of change in severity of the 
veteran's bilateral hearing loss warrants the AMC's increase 
of the bilateral hearing loss disability rating from 0 to 
10 percent, but no more, effective from the date of that 
November 3, 2007 VA examination, when the medical evidence 
first demonstrated entitlement to this higher rating.  The 
Board cannot further "stage" the veteran's rating under 
Hart, however, because there is no evidence on record showing 
entitlement to a compensable rating prior to November 3, 
2007, under the provisions of § 4.85 or § 4.86.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
veteran's bilateral hearing loss has never been more than 
10-percent disabling at any time since September 2004, one 
year prior to filing his current claim for a higher rating.  
Id.  

As the preponderance of the evidence is against the veteran's 
claim for a disability rating higher than 10 percent for his 
service-connected bilateral hearing loss since November 3, 
2007, or a compensable rating (i.e., a rating higher than 0 
percent prior to that date), the "benefit-of-the-doubt" rule 
is not applicable, and the Board must deny his claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his staged 0 percent and 10 percent 
schedular ratings, respectively.  See 38 C.F.R. § 4.1, 
indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest he is not 
adequately compensated for this disability by the regular 
rating schedule.  His evaluation and treatment has been 
primarily-if not exclusively, on an outpatient basis, not as 
an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

The claim for a rating higher than 10 percent for bilateral 
hearing loss since November 3, 2007, is denied.

The claim for a compensable rating for bilateral hearing 
loss, prior to November 3, 2007, also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


